Citation Nr: 1422021	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1946 to June 1949.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, the Board reopened the claim of service connection for residuals of frostbite of the feet and remanded de novo consideration of such claim and the claim of service connection for a back disability for additional development.  In January 2014, the Board sought a Veterans Health Administration (VHA) medical advisory opinion in the matter of service connection for residuals of frostbite of the feet.  

The matter of service connection for residuals of frostbite of the feet on de novo review is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A back disability was not manifested in service, arthritis of the spine was not manifested in the first year following the Veteran's discharge from active duty, and his current lumbar spine degenerative disease is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim for a back disability.  A March 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

With the exception of the Veteran's June 1949 service separation examination report, his service treatment records (STRs) were apparently destroyed by a 1973 fire at the National Personnel Records Center (NPRC).  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Accordingly, his service personnel records and available postservice treatment records were secured, and VA arranged an examination.  As will be discussed below, the Board finds that the report of the examination and the medical opinion offered to be adequate for rating purposes.  He was afforded opportunity to provide testimony before the Board.  In May 2013 he identified alleged outstanding private treatment records.  Attempts to secure such records were made on two occasions in June 2013.  There was no response; the Veteran was so notified, and advised that it is ultimately his responsibility to ensure such records are received..  He did not respond.  Accordingly, the Board finds further development for such records would be futile.  The Veteran has not identified any available evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for arthritis).  38 U.S.C.A. § 1112;  38 C.F.R. §§ 3.307, 3.309.
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran claims that he has a low back disability which resulted from a fall sustained while serving as a lineman in Korea.  He relates that he fell from a 90-foot pole in service, injuring his back, and asserts that he has suffered from the effects of such injury ever since.

On June 1949 service separation examination, the Veteran's spine was normal on clinical evaluation.  

Postservice, in April 1955, a provisional diagnosis of possible low back strain was noted.  An April 1955 lumbar spine X-ray was normal.  

In June 1986, the Veteran reported lower back pain that radiates to his left hip and leg.  The impression was chronic back pain.  In July 1986, palpation of his lower lumbar spine revealed some tenderness.  The impression was low back pain.

Private treatment records dated in 2009 and 2010 note reports of back complaints.  In July 2010, degenerative lumbar changes at L3-L5 due to spinal stenosis were noted.  In November 2010, the Veteran reported that he had back pain since he drove his tractor for several hours 4 days prior.  

VA treatment records dated in 2011 continue to note backache as an active problem.  A June 2011 record notes osteoarthritis of the back.  

On June 2013 VA examination, degenerative disease of the lumbar spine was diagnosed.  The Veteran reported that he injured his back climbing poles as a field lineman in service.  He reported that he was hospitalized 2 or 3 times due, in part, to his back.  Regarding whether the Veteran has a low back disability that is related to his service/an injury therein, the examiner opined that the Veteran's degenerative disease of the lumbar spine is not attributable to a fall in service.  The examiner explained that there is no documentation of an injury/fall in service.  The examiner noted that following service, the Veteran worked in a very physical job as a common laborer, then a bricklayer's helper, and then a bricklayer for 28 years.  Following that he started a trucking business, which he ran for 30 years.  The examiner concluded that there was no etiological relationship between the Veteran's current diagnosed low back disability and his service.

An August 2013 VA treatment record notes back complaints.

It is not in dispute that the Veteran has a back disability (degenerative disease of the lumbar spine) diagnosed during the pendency of this appeal.  However, a chronic back disability was not diagnosed in service and arthritis of the back was not manifested in the Veteran's first postservice year.  Notably, on June 1949 service separation examination his spine was normal; and lumbar spine X-rays in April 1955 were normal.  The Board acknowledges the Veteran's lay statements to the effect that he has had a back disability since an injury in-service.  While he is competent to report a fall resulting in a back injury in service (although that he fell 90 feet without the claimed resulting back disability being noted in June 1949 or on April 1955 X-rays stretches the limits of credibility), he is not competent to establish by his own opinion that any such injury resulted in his current back disability -arthritis as, absent diagnostic studies and evidence of continuity of complaints following a precipitating event/trauma, that is an insidious process incapable of diagnosis or identification of etiology by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Contemporaneous evidence (the 1949 service separation examination report and April 1955 X-rays) establishes that he did not have a back disability on separation from service or for a number of years thereafter (specifically arthritis).  

The diagnosis of degenerative disease and whether an event or events in service is/are an etiological factor(s) for development of a back disability such as degenerative disease of the lumbar spine absent evidence of continuity of complaints  are medical questions beyond the realm of lay observation.  Jandreau, 492 F.3d at 1377.  The first documentation of arthritis of the back in the record was not until 2011, many years after service.  The Veteran's lay statements relating his back disability to his service are not competent evidence to establish that his degenerative disease was present prior to its diagnosis in 2011, especially given the contemporaneous clinical data indicating otherwise; arthritis is not a disability identified through the senses -the diagnosis requires diagnostic studies such as X-rays (which approximately 6 years after service showed that arthritis was not found).  Hence, service connection for such disability on the basis that it became manifest in service and has persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted. 

What remains for consideration is whether or not the Veteran's low back disability may otherwise be etiologically related to his service.  The only medical opinion in the record that directly addresses this question is the opinion offered by the June 2013 VA examiner, who, after a review of the record and evaluation of the Veteran, opined that his current back disability is unrelated to service, and specifically to a fall therein.  The opinion is by a physician (who is competent to offer it), and who reviewed the record, citing to factual data therein.  The provider explained the rationale for the opinion, including the lengthy postservice interval before the current back disability was documented and that there are other, intervening, etiological factors for the development of the degenerative disease, including the Veteran's  physically demanding postservice occupations.  The opinion is probative evidence in this matter.  As there is no medical opinion to the contrary, it is persuasive.  
The Board notes the Veteran's own lay statements attributing his back disability to a fall in service.  However, as was noted above, he is a layperson, and does not cite to medical opinion or treatise supporting his opinion on this medical question.  Consequently, his opinion in this matter is not probative evidence.

The preponderance of the evidence is against a finding that the Veteran's back disability, degenerative disease of the lumbar spine, is related to his service, to include as due to an injury therein .  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for a back disability is denied.


REMAND

As was noted above, the Board requested a VHA medical advisory opinion from an orthopedist regarding whether the Veteran's current foot complaints are related to/residuals of frostbite injury in service.  The consulting orthopedist opined, in essence, that the etiology for the arthritis shown in the Veteran's feet is his age, and that there is no known relationship between arthritis and frostbite.  However, the orthopedic expert went on to indicate that the cause of the Veteran's various complaints was likely neurogenic rather than mechanical (arthritis), and that the cause of the peripheral neuropathy (of the feet) is unknown (and that the information in the record was insufficient to determine the cause).  The VHA expert suggested "input from a neurologist", and the Board finds that such is now necessary.    

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Secure for the record any (and all) outstanding, updated records of evaluations and/or treatment the Veteran has received for his foot complaints.   He must assist in this matter by identifying the providers and submitting and releases necessary to obtain any private records.  

2.  Thereafter, arrange for the Veteran to be examined by a neurologist to determine the nature and etiology of the disability underlying his complaints, including of hypersensitivity, burning, tingling, and balance problems.  The entire record must be reviewed by the examiner, and any tests of studies deemed necessary for proper evaluation must be completed.  Based on review of the record and examination of the Veteran, the consulting neurologist should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) the foot disability entity underlying the Veteran's complaints of hypersensitivity, burning, tingling, problems with balance, and nerve conduction study abnormalities.  Specifically, does the Veteran have a diagnosis of a neurological disability of the feet?  If such disability is not diagnosed, please reconcile such conclusion with the evidence suggesting otherwise, including the February 2014 VHA orthopedic expert's opinion. .

(b)  Please identify the likely etiology for any (and each) neurological foot disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's acknowledged exposure to cold (cold injury) while serving with post-World War II occupation forces in Japan and Korea?  If the response is no, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual evidence, as appropriate.

3.  Then review the claims file and readjudicate the claim of service connection for residuals of frostbite of the feet.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


